Citation Nr: 1230234	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss disability.

2.  Entitlement to a separate, compensable disability rating for associated right leg disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the RO that, in pertinent part, denied a compensable disability rating for service-connected bilateral hearing loss disability; and denied service connection for a right leg disability.  The Veteran timely appealed.  Due to a change in the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Atlanta, Georgia.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

In October 2009, the Veteran requested a hearing before a Veterans Law Judge at a local VA office with regard to each of the claims on appeal.  The RO scheduled a Travel Board hearing for December 7, 2011.

Prior to the scheduled hearing, the Veteran confirmed his residence in a different state.  As noted above, jurisdiction of his appeal was transferred and the hearing was postponed.  A review of the record indicates the Veteran has not been afforded a hearing, and has not otherwise withdrawn his request.
  
Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  On remand, the Veteran should be afforded a hearing before a Member of the Board sitting at the RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge, with appropriate notification to the Veteran and representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


